HOUSER, J.
The facts in this case are identical with the facts as stated in the case of People ex rel. Thompson v. San Bernardino High School Dist. et al., ante, p. 67 [216 Pac. 959], and the same points are raised in each of the cases.  Upon the authority of People ex rel. Thompson V. San Bernardino Sigh School Dist., the judgment herein is affirmed.
Conrey, P. J., concurred.
Curtis, J., being disqualified, did not participate in the foregoing opinion.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on June 29, 1923'.